DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 16 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an image forming apparatus comprising: identify whether a rendered image of the print job includes an object corresponding to the pattern of the diagnostic item; based on the rendered image of the print job including the object corresponding to the pattern of the diagnostic item, obtain color information of the object in the rendered image based on a location of the object in the rendered image; based on the color information corresponding to the pattern of the diagnostic item, identify that the object includes a pattern for determining print quality; scan, through the image forming job unit, a document on which the rendered image is printed; and determine the print quality based on a scanned image of the document and the pattern for determining the print quality; as defined in the specification, in combination with all other limitations in the claim as defined by applicant.
Claims 24 and 29 recite similar limitations as claim 1, thus are allowable for the same reasons stated above.

Claims 17-23, 25-28, and 30-35 depend on claims 16, 24, and 29, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Minhas (US 2008/0137914; cited in IDS filed 4/7/21) teaches a system which simulates a rendered image of a print job to detect print defects.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672